Citation Nr: 0908242	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
February 1971, and from November 1978 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas which denied entitlement to TDIU.  

The Board notes that in correspondence received by the RO in 
December 2008 the Veteran requested that his previously 
denied claim for service connection for PTSD be reopened.  
That request, which has not been adjudicated, is referred 
back to the RO for appropriate action.


FINDING OF FACT

The Veteran does not have a single disability rated at 60 
percent or more, or two or more service-connected 
disabilities with a combined rating of 70 percent or more, 
and he is not incapable of obtaining and following 
substantially gainful employment due solely to service-
connected disabilities.


CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.34l, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is unable to work, and requests 
a grant of TDIU.  He is currently service-connected as 
follows:

DISABILITY 	RATING 

Bilateral pes planus with arthritis	50 percent
Diabetes mellitus type II 	20 percent
Erectile dysfunction	 0 percent 

  Combined evaluation:	60 percent

A total disability rating based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran does not have a single disability rated at 60 
percent or more, or two or more service-connected 
disabilities with a combined rating of 70 percent or more.  
He thus does not meet the minimum rating criteria for a TDIU.  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  

In his January 2004 claim for TDIU the Veteran reported that 
he had schooling through the 12th grade.  He also reported 
that he last worked in November 2000 as a truck driver, with 
monthly earnings of $3,500.00.  According to the Veteran, he 
did not leave his job due to disability, and has not tried to 
obtain employment since November 2000.  He further reported 
that he has been approved for Social Security (SSA) 
disability benefits.  For the following reasons the Board 
finds that a grant of TDIU is not warranted.

In a determination dated in April 2002 the Social Security 
Administration (SSA) wrote as follows:

You said that you were unable to work 
because of diabetes mellitus, 
hypertension, depression, post-traumatic 
stress disorder, sleep apnea, arthritis 
and poor vision.  You also said that you 
have pain, sometimes every day.

The evidence shows you may have some pain 
or other symptoms, but your condition is 
not considered severe enough to be 
disabling according to Social Security 
disability rules and regulations.

Based on an assessment of all evidence, 
which includes your symptoms and pain, we 
realize that your condition may keep you 
from doing any of your past jobs, but it 
should not keep you from doing lighter 
work.  Based on your age, education, and 
past work experience, you should be able 
to do other work.

Based on this evidence it is clear that the Veteran was not 
unemployable secondary to his service-connected pes planus, 
diabetes mellitus, and/or erectile dysfunction disabilities.  
Although the Veteran was subsequently found to be eligible 
for Social Security disability benefits in October 2003, SSA 
records show that disability was granted principally on the 
basis of "mood disorders."  The veteran is not service-
connected for a psychiatric disorder.  

The record also contains compensation and pension (C&P) 
examination evidence.  In August 2008 the Veteran was 
accorded a C&P diabetes mellitus examination.  During the 
examination he denied any ketoacidosis or hypoglycemic 
reactions or hospitalizations.  He also denied any swelling, 
paresthesias or dysesthesias, and any bowel or bladder 
incontinence.  He said that he was trying to restrict his 
intake of carbohydrates, fats, and sweets, but had gained 10 
pounds in the past couple of months.  The examiner noted that 
the Veteran was insulin dependent.  He also noted that the 
Veteran was under "no physician prescribed restrictions on 
strenuous activities to prevent hypoglycemic reactions."  In 
an opinion dated in November 2008 he expounded as follows:

The Veteran is service-connected for 
diabetes mellitus which I evaluated in 
the general medical examination.  He has 
no hypoglycemic reactions and there are 
no physician prescribed restrictions on 
physical activities.  In fact, his PCP 
[primary treating physician] has advised 
him to walk 45 minutes daily for his 
morbid obesity.  His chief problems 
appear to be those related to flat feet 
and low back pain and, hence, 
specifically, his unemployability is not 
secondary to insulin requiring diabetes 
mellitus which not preclude physical 
activity in this case.  The same appears 
to be chiefly related to his orthopedic 
and/or may be his mental health problems 
also.

According to this evidence,  the Veteran's limitations do not 
derive from his service-connected diabetes mellitus 
disability.  The Board finds this opinion, which was based on 
personal examination of the Veteran and a review of the 
claims file; and which included a detailed rationale for the 
examiner's opinion, to be highly probative evidence against 
the Veteran's claim.  

In addition to the foregoing, in November 2008 another C&P 
examiner submitted the following opinion:

. . . The Veteran is employable.  His 
flatfeet may preclude him from standing 
for prolonged periods of time.  However, 
he should have no problems with a desk 
job.  

The examiner further stated that flat feet is not the type of 
condition that would render an individual permanently or 
totally disabled, and elaborated as follows:

The [Veteran] should be able to find work 
of some type, although he again may not 
be able to have the most demanding job 
that requires prolonged standing, but he 
should be able to do a desk-type job 
without difficulty.  

The record contains no competent medical evidence to the 
contrary.

In short, the evidence clearly shows that the Veteran is not 
unemployable based on his service-connected diabetes mellitus 
or pes planus disabilities.  There is also no evidence of 
record which suggests that he is unemployable secondary to 
his service-connected erectile dysfunction disability.  
Moreover, while he has been determined by SSA to be disabled, 
there is no evidence which suggests that the Veteran is 
unable to obtain or retain substantially gainful employment 
based solely on his service-connected disabilities.  The 
weight of the probative evidence is consequently against 
finding that the Veteran is unemployable based solely on any 
one or a combination of his service-connected disabilities.  
Entitlement to TDIU must be therefore denied.  38 C.F.R. §§ 
3.102, 3.303.

The Board further finds that there is no indication that the 
Veteran is hampered in his ability to obtain substantially 
gainful employment by any lack of education, since he has at 
least 12 years of primary education.  Moreover, there is no 
indication in the claims file that the Veteran attempted to 
apply for employment and was turned down.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in March 2004 the Veteran was apprised of 
the information and evidence necessary to establish his claim 
for TDIU; of the evidence that VA would seek to provide; and 
of the information and evidence that he was expected to 
provide.  In a letter dated in March 2006 he was apprised of 
how VA determines disability ratings and effective dates.  
Although notice of how VA determines disability ratings and 
effective dates was issued after the July 2004 rating 
decision, since TDIU is being denied, no respective rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the record.  Social Security 
disability records have also been obtained and associated 
with the claims folder.  In addition, the matter was reviewed 
by multiple C&P examiners, the reports of which are of 
record.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

Entitlement to TDIU is denied.

____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


